COLER, Justice
(concurring specially).
*359While I concur in the result reached by the majority opinion, I cannot agree with that part of the opinion that tends to proscribe the cities’ powers to regulate utilities under the then existing authority of SDCL 9-35-1. Under that statute only the franchise, of necessity, must take the form of an ordinance which may or may not be, in part, a “vehicle ordinance.”
In the exercise of its police powers a municipality is empowered “to enact, make, amend, revise, or repeal all such ordinances, resolutions, and regulations as may be proper and necessary to carry into effect the powers granted thereto.” (emphasis supplied) SDCL 9-19-3.
Suggesting that the regulation of the city must take the form of an ordinance, the least flexible and most time consuming method of effecting regulation and which is also subject to referendum, as a condition precedent to rate making by a governing board, is neither desirable nor necessary from the standpoint of due process for either the public or the utilities.
No “vehicle ordinance” is before this court for review, nor is any franchise ordinance, which may well contain the language which governs the procedure for rate filings, hearings and determinations. Whether the initial action of the municipality takes the form of an ordinance, resolution, regulation or order, I believe we should look to the content of the writing setting forth the action, not the designation, to determine whether due process is afforded.